



Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the Effective Date (as
defined below), is entered into by and among the Federal Home Loan Bank of San
Francisco (“the Bank”) and Joseph Amato (“Employee”).


WHEREAS, the Bank desires to employ Employee as Executive Vice President and
Senior Financial Officer and, upon the departure of the Bank’s current Chief
Financial Officer, as Executive Vice President and the Interim Chief Financial
Officer (“Interim CFO”), and to enter into an agreement embodying the terms of
such employment;


WHEREAS, Employee desires to accept employment as Executive Vice President and
Senior Financial Officer and, upon the departure of the Bank’s current Chief
Financial Officer, Interim CFO, subject to the terms and conditions of this
Agreement;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.    Position and Duties. Employee shall be employed as Executive Vice
President and Senior Financial Officer and, upon the departure of the Bank’s
current Chief Financial Officer, as Executive Vice President and Interim CFO,
with such duties that are assigned from time to time as appropriate to such
positions. Employee shall devote his best efforts to the performance of the
duties of his positions with the Bank and shall devote substantially all his
business time and attention to the performance of his duties under this
Agreement, excluding any periods of vacation, and sick leave, or any other
statutory leave to which Employee is entitled. Employee may: (a) serve on civic
or charitable boards or committees; (b) serve on no more than two (2) for-profit
company boards or committees; and (c) deliver lectures and fulfill speaking
engagements, so long as such activities do not, in the view of the Bank’s Board
of Directors (“the Board”), interfere, in any substantive respect, with
Employee’s responsibilities hereunder or conflict in any material way with the
business of the Bank or the Bank’s codes of conduct.


2.    Term. Subject to the provisions for early termination hereinafter
provided, Employee’s employment hereunder shall be for an initial term
commencing on October 13, 2020 (the “Effective Date”), and ending six (6) months
from the Effective Date (the “Initial Term”); provided, however, that the term
of the Agreement shall be automatically extended by one (1) month effective upon
the conclusion of the Initial Term, and each month thereafter for an additional
five (5) automatic extensions, unless and until such date as the Bank shall have
terminated this automatic extension provision by giving written notice to
Employee at least one (1) month prior to the end of the Initial Term or any
extension thereof (any term after the Initial Term is referred to herein as
“Term” and any such written notice is referred to herein as a “Non-Renewal”).
Employee’s employment hereunder shall cease no later than October 12, 2021.
Notwithstanding the foregoing, the employment relationship between Employee and
the Bank is “at will” by law and may be terminated at any time, including at any
time during or following the Initial Term or any Term, without cause by either
party on written notice. No other prior or subsequent oral representations,
writings, or course of conduct by anybody at the Bank may alter the “at-will”
nature of the employment relationship and nothing in this Agreement should be
construed to create any relationship other than “at-will” employment as
specified herein. The “at-
1 of 12



--------------------------------------------------------------------------------





will” nature of the employment relationship at all times may be modified only
when permitted by applicable law and by a writing signed by both Employee and
the Bank, specifically amending this Agreement with respect to the issue of the
“at-will” employment relationship.


3.    Terms of Employment.


A.    Position. Employee shall, as noted, serve as Executive Vice President and
Senior Financial Officer and, upon the departure of the Bank’s current Chief
Financial Officer, as Executive Vice President and the Interim CFO for the Bank.
Employee shall perform such duties as are usual and customary for such positions
and such other work as the Bank’s President and Chief Executive Officer shall
assign. Other than required in-person meetings or other functions requiring the
physical presence of the Employee at the Bank offices, the Bank acknowledges and
agrees that Employee will be performing these duties remotely and that Employee
will not be required to relocate. Travel expense for required in-person meetings
will be reimbursed by the Bank, pursuant to the Bank’s Reimbursement and Travel
Expense Policy.  Required travel should not exceed six (6) trips over the
12-month employment period. All travel must be pre-approved by the President and
Chief Executive Officer.


B.    Compensation.


(i)    Salary. Employee’s salary during the Initial Term and any subsequent Term
shall be $500,000 per annum (“Salary”) and shall be prorated based on a 365
calendar day count. The Salary shall be subject to all applicable state and
federal tax withholdings, payable in semi-monthly installments consistent with
the Bank’s normal payroll process. The Salary is subject to review and
non-objection by the Federal Housing Finance Agency or any successor agency
(“Finance Agency”).


(ii)    Sign-On Bonus. The Bank shall pay Employee a sign-on bonus (the “Sign-On
Bonus”) in the amount of $50,000, in the first payroll period following the
Effective Date, provided that, in the event that Employee resigns during the
term of this Agreement without Good Reason (as defined herein) or is terminated
by the Bank for Cause (as defined herein), Employee shall repay the Sign-On
Bonus to the Bank within ten (10) calendar days following Employee’s final day
of work. The Sign-On Bonus is subject to review and non-objection by the Finance
Agency. The Sign-On Bonus shall be subject to all applicable state and federal
tax withholdings.


(iii)    Discretionary Special Award. At the discretion and subject to the
approval of the Bank’s President and Chief Executive Officer, Employee will be
eligible for a fully discretionary Special Award of up to $300,000 in
recognition of Employee’s service as Interim CFO and based on Employee’s
performance in connection with Employee’s duties and responsibilities as the
Bank’s principal financial officer. Unless during the Initial Term the Bank
terminated Employee for Cause as specified in Paragraph 7B or Employee resigned
without Good Reason as specified in Paragraph 7D, eligibility for up to the
first 50% of the Special Award ($150,000) will accrue and if approved by the
Bank’s President and Chief Executive Officer, be paid at the end of the Initial
Term. Eligibility for up to the second 50% of the Special Award ($150,000) shall
accrue on a pro rata basis over the course of the subsequent six (6)
2 of 12



--------------------------------------------------------------------------------





Terms and if approved by the Bank’s President and Chief Executive Officer, will
be paid at the conclusion of the employment relationship hereunder unless the
Bank terminated Employee for Cause as specified in Paragraph 7B or unless
Employee resigned without Good Reason as specified in Paragraph 7D. Employee
acknowledges and agrees that notwithstanding any terms to the contrary in the
Bank’s Executive Incentive Plan, the Supplemental Executive Retirement Plan, and
the Corporate Senior Officer Severance Policy, such plans and policy will not
apply to him in connection with his employment hereunder, and hereby waives any
such eligibility; and the Special Award is in lieu of any and all payments or
rights that might otherwise have been available to Employee under such plans and
policy. Payout of any Special Award is subject to review and non-objection by
the Finance Agency. Any Special Award shall be subject to all applicable state
and federal tax withholdings.




(iv)    Taxes and Withholdings. The Bank may withhold from any amounts payable
under this Agreement such federal, state or local taxes as may be required to be
withheld pursuant to applicable law or regulations, which amounts shall be
deemed to have been paid to Employee.


C.    Benefit Programs. Employee is entitled to participate in relevant benefit
plans, including currently the Bank’s health benefit plans, Savings 401(k) Plan,
Cash Balance Plan, Deferred Compensation Plan, and Benefit Equalization Plan,
provided he meets applicable eligibility requirements and shares a portion of
the costs, as applicable, in accordance with each such plan, as they may be in
effect from time to time. Details of such benefits are included in the Bank’s
policies, benefit summaries and plan descriptions. Employee hereby declines to
participate in the following Bank’s health benefit plans during the period of
his employment pursuant to this Agreement: medical plan, dental plan, vision
plan, employee assistance program, “FSA, DCAP, commuter and wellness
reimbursement program,” emergency backup care, employee discount plan, and
health advocate plan.


4.    Expense Reimbursement. Employee may submit reasonable, out-of-pocket,
work-related expenses to the Bank for reimbursement, including, without
limitation, mobile phone monthly service and usage, consistent with any policies
that the Bank may then have in place regarding expense reimbursements.


5.    Vacation Time. Employee shall accrue paid vacation benefits at a rate of
8.34 hours per pay period (which equates to 200 hours of paid vacation, or 25
days, per each 365 day period), which shall be scheduled and taken consistent
with any applicable policy of the Bank. Employee shall coordinate his vacation
so that it will not provide an undue disruption.


6.    Covenants.


A.    Confidentiality. During employment with the Bank, Employee may have access
to various trade secrets and confidential, proprietary, or sensitive
information. This may include, without limitation: financial information;
information about the Bank’s systems, processes, or security; information about
internal Bank discussions and deliberations concerning issues of importance
either to the Bank or to its member institutions; information about the
3 of 12



--------------------------------------------------------------------------------





Bank’s consultants, customers, or information about the Finance Agency; or
information about the Bank’s member institutions and other Federal Home Loan
Banks or other, third-party financial information that is not generally known to
the public and could not be discovered by someone reasonably familiar with the
industry. Employee may also have access to customer files, the Bank’s personnel
files, information about Bank employee compensation, or other information that
is personal confidential information as described below. In addition, the Bank
has a proprietary interest in maintaining sole control of its inventions,
discoveries, trade secrets and improvements, software and computer models,
financial information, any other information having present or potential
commercial value to the Bank, and confidential information of any kind belonging
to others but licensed or disclosed to the Bank for use in its business. All of
this information is deemed to be “Confidential Information.” Employee agrees as
a condition of employment to protect Confidential Information, to sign further
agreements designed to protect Confidential Information, to abide by
confidentiality requirements in the Bank’s Employee Handbook, and to comply with
the Bank’s Information Security Policy.


Notwithstanding anything to the contrary contained in the foregoing limitations,
Employee will not be required to keep confidential any confidential or
proprietary information that: (i) is known or available through other lawful
sources not bound by a confidentiality agreement with the Bank or Finance Agency
regulation; (ii) is or becomes publicly known or generally known in the industry
through no fault of Employee or his agents; (iii) is required to be disclosed
pursuant to any laws, regulations, subpoenas, judgment and/or orders of any
governmental body (provided, where applicable, the Bank is given reasonable
prior written notice before Employee makes any such disclosure as set forth in
(iii)); or (iv) that was known to or by Employee without restriction from a
source which, to Employee’s knowledge, is free of any obligation of
confidentiality prior to the execution date of this Agreement. Nothing herein
shall be construed to prevent compliance with, or the exercise of, Employee’s
rights under applicable laws.


B.    Nonsolicitation. While Employee is employed by the Bank and for a period
of one (1) year thereafter, Employee shall not, without the prior written
consent of the Bank, directly or indirectly, on Employee’s own account or on
behalf of or with any other person, as an employee, agent, consultant, partner,
joint venture, owner, officer, director, member of any other firm, partnership,
corporation or other entity, or in any other capacity, personally or through
others: (a) use Confidential Information to solicit, induce (or attempt to
induce) or cause any client or customer that has transactions or assignments
pending with the Bank to discontinue or reduce their transactions or assignments
with the Bank, or otherwise breach or materially disrupt a contractual
relationship between the Bank and any client, customer or vendor of the Bank; or
(b) solicit, induce or encourage or attempt to solicit, induce or encourage (on
Employee’s own behalf or on behalf of others) any individual who at the time is
an employee or consultant of the Bank to leave his or her employment or service
relationship with the Bank or to commence employment or a service relationship
with any other party. It is not a violation of this Agreement for Employee,
following Non-Renewal or Termination (as defined herein), to seek from a Bank
client or customer transactions or assignments that are not pending with the
Bank at the time of Non-Renewal or Termination (as defined herein). For purposes
of this paragraph, (a) the use of general non-targeted employment advertising
shall not
4 of 12



--------------------------------------------------------------------------------





be deemed to be solicitation and (b) the foregoing restrictions on solicitation
shall only apply to employees of the Bank at the time of such solicitation.


C.    Conflict of Interest. Employee hereby covenants that he will abide by the
Bank’s Conflict of Interest/Code of Conduct Policy and Code of Conduct for
Senior Officers, and will not, during his employment with the Bank, directly or
indirectly, in any capacity, engage or participate in activities, accept other
employment, or render advisory or consulting or other services, that might
create a conflict of interest with the Bank (it being acknowledged that service
on civic or charitable boards or committees, service on no more than two (2)
for-profit company boards, and delivering lectures and fulfilling speaking
engagements, as set forth in Section 1, shall not be deemed to violate this
section).


D.    Work Product. Any client or customer lists, prospective client or customer
lists, plans, strategies, methodologies, secrets, processes, forecasts, ideas,
developments, writings, designs, documents, papers, notes, notebooks, memoranda,
computer files, software and other written or electronic records or confidential
proprietary information of any kind made or developed in whole or in part by
Employee during his employment with the Bank (the “Work Product”) are, and shall
remain, the exclusive property of the Bank. To the extent that any of the Work
Product is capable of protection by copyright, Employee acknowledges that it is
created within the scope of his employment hereunder and is a “work made for
hire.” Previously held knowledge, plans, contacts or other intellectual property
by Employee that pre-date him rendering services to the Bank are excluded from
this provision and shall be disclosed in writing to the Bank on or prior to the
Effective Date.


E.    Non-Disparagement. Employee hereby covenants that during his employment
and for three (3) years after Non-Renewal or Termination (as defined herein), he
will not make any remarks disparaging the conduct or character of the Bank, its
current or former members or employees, except as required by law. Nothing in
this Agreement prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency, or making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation. Nothing herein shall be construed to prevent
compliance with, or the exercise of, Employee’s rights under applicable laws.


F.    Cooperation. Employee hereby covenants that at any time after Non-Renewal
or Termination (as defined herein), Employee will cooperate with the Bank to the
extent reasonably necessary to assist in the transition of his responsibilities
and in any litigation or administrative proceedings involving any matters with
which Employee was involved during his employment. The Bank will reimburse
Employee for reasonable expenses, if any, incurred in providing such assistance.


G.    Provisional and Equitable Remedies. If Employee should default in any of
his obligations under this Section 6, Employee acknowledges that the Bank may be
irreparably damaged and that it would be extremely difficult and impractical to
measure such damage. Accordingly, Employee acknowledges that the Bank, in
addition to any other available rights or remedies, shall be entitled to
specific performance, injunctive relief and any other equitable
5 of 12



--------------------------------------------------------------------------------





remedy, without the obligation to post any bond or other security. Employee
hereby waives the defense that a remedy at law or damages is adequate.


H.    Survival of Covenants. The provisions of Sections 6.A, 6.B, 6.D, 6.E, 6.F
and 6.G shall survive Non-Renewal or Termination (as defined herein)
irrespective of the reasons therefor.


7.    Termination. Employee’s employment hereunder shall commence on the
Effective Date and continue until the earlier of (i) Non-Renewal following the
expiration of the Initial Term or Term, as applicable, pursuant to Section 2, or
(ii) “Termination” defined as the occurrence of any of the following:


A.    Death or Disability. Employee’s employment hereunder shall terminate
immediately upon his death. Subject to applicable law, including the Americans
With Disabilities Act and the California Fair Employment and Housing Act,
Employee’s employment hereunder shall terminate immediately if Employee suffers
from a physical or mental impairment that renders him unable to perform one or
more essential functions of his job and the Bank determines, following a good
faith interactive process, that no reasonable accommodation exists that would
permit Employee to perform the essential functions of his job.


B.    For Cause. The Board may terminate Employee’s employment for “Cause”
immediately upon written notice by the Bank to Employee. For purposes of this
Agreement, “Cause” shall mean any of the following:


(i)    The commission of an act involving dishonesty, disloyalty, fraud or
embezzlement by Employee that has a material adverse impact on the Bank or any
successor or affiliate thereof;


(ii)    Conviction of, or plea of ‘guilty” or ‘no contest” to, a felony, a crime
of moral turpitude or a misdemeanor involving theft, fraud or forgery by
Employee;


(iii)    Employee’s ongoing and repeated failure or refusal to perform, or
neglect of, Employee’s duties to the Bank in a material respect, which failure,
refusal or neglect continues for fifteen (15) calendar days following Employee’s
receipt of written notice from the Board stating with specificity the nature of
such failure, refusal or neglect, or


(iv)    Employee’s engaging in conduct that has resulted in Employee being
barred from employment by the Bank by operation of any law or regulation or by
any final order of any court or regulatory authority or any agreement with any
regulatory authority, including, without limitation, any removal or barring of
employment of Employee pursuant to 12 USC §§ 4615, 4616, 4617 or 4636, or any of
their successor sections or provisions.


The Bank shall make the determination that "Cause" exists in good faith and only
if and when such determination has been approved in good faith by the Board;
provided, however, that prior to a final determination that "Cause" under this
Section 7.B exists, the Bank shall (a) provide to Employee in writing, in
reasonable detail, the reasons for the determination
6 of 12



--------------------------------------------------------------------------------





that such "Cause" exists, and (b) provide the Employee with an opportunity to
discuss the determination that "Cause" exists with the Board prior to the final
decision to terminate the Employee's employment hereunder for such "Cause."


C.    Termination without Cause. The Board may terminate Employee’s employment
without Cause at any time; provided, however, that such termination shall not be
effective until written notice of such termination is provided to Employee by
the Board.


D.    Termination by Employee for Good Reason or Resignation Without Good
Reason. Employee may terminate his employment for Good Reason or resign without
Good Reason at any time upon thirty (30) calendar days’ prior written notice to
the Board. “Good Reason” shall mean a change in Employee’s position that
materially reduces his duties or responsibilities and all of the following: (a)
Employee provides the Bank with written objection to such change in his position
within ninety (90) calendar days following the occurrence thereof, (b) the Bank
does not reverse or otherwise fully cure within thirty (30) calendar days of
receiving such written objection, and (c) Employee resigns his or her employment
within thirty (30) calendar days following the expiration of such cure period.


8.    Rights and Remedies on Non-Renewal or Termination.


A.    Expiration. Upon the expiration of this Agreement at the end of the
Initial Term or Term, as applicable, in accordance with Section 2, above, i.e.,
a Non-Renewal, Employee shall be entitled to payment for any earned and unpaid
Salary due for the period prior and through the Initial Term or Term, as
applicable, provided that Employee completes service through the Initial Term or
Term, as applicable, and all “Accrued Benefits” defined as: (i) all other
amounts and benefits earned by and owing to Employee under any applicable
benefit plans prior to and through the Initial Term or Term, as applicable; and
(ii) following submission of proper expense reports by Employee, reimbursement
for all expenses incurred in accordance with Section 4 of this Agreement, prior
to the end of the Initial Term or Term, as applicable.


B.    Death. If Employee’s employment hereunder is terminated prior to the end
of the Initial Term or Term, as applicable, as a result of Employee’s death
pursuant to Section 7.A above, Employee’s estate shall be entitled to receive an
amount equal to the then remaining Salary through the end of the Initial Term or
Term, as applicable, paid in a lump sum as soon as administratively practicable
but in any event no later than sixty (60) calendar days following the
Termination, as well as all Accrued Benefits.


C.    Disability. If Employee’s employment hereunder is terminated prior to the
end of the Initial Term of this Agreement or Term, as applicable, based on
Employee’s disability pursuant to Section 7.A above, Employee shall be entitled
to receive an amount equal to the then remaining Salary through the end of the
Initial Term or Term, as applicable, paid in a lump sum as soon as
administratively practicable but in any event no later than sixty (60) calendar
days following the Termination, as well as all Accrued Benefits.
7 of 12



--------------------------------------------------------------------------------





D.    For Cause or Without Good Reason. If Employee’s employment hereunder is
terminated for Cause pursuant to Section 7.B, or he resigns without Good Reason,
as defined in Section 7.D, then the Bank shall be required to pay only the
Accrued Benefits.


E.    Without Cause or For Good Reason. If Employee’s employment hereunder is
terminated at any time by the Bank without Cause during the Initial Term or
Term, as applicable, pursuant to Section 7.C above, or if during the Initial
Term or Term, as applicable, Employee terminates his employment hereunder for
Good Reason as defined in Section 7.D above, then Employee shall be entitled to
receive an amount equal to the then remaining Salary through the end of the
Initial Term or Term, as well as all Accrued Benefits, paid in a lump sum as
soon as administratively practicable but in any event no later than sixty (60)
calendar days following the Termination.


F.    Section 409A Compliance.


(i)    Notwithstanding anything herein to the contrary, the intent of the
parties is that payments and benefits under this Agreement comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (“Section 409A”) and,
accordingly, to the maximum extent permitted this Agreement shall be interpreted
to be in compliance therewith or exempt therefrom. The Bank shall not be liable
for any additional tax, interest or penalty that may be imposed on Employee by
Section 409A or damages for failing to comply with Section 409A.


(ii)    Termination of Employee’s employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


(iii)    All expenses or other reimbursements under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A, (A) shall
be paid on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Employee, (B) no such reimbursement
or expenses eligible for reimbursement in any taxable year shall in any way
affect Employee’s right to reimbursement of any other expenses eligible for
reimbursement in any other taxable year, and (C) Employee’s right to
reimbursement shall not be subject to liquidation in exchange for any other
benefit.


(iv)    For purposes of Section 409A, Employee’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.


(v)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
calendar days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Bank in
order to comply with Section 409A.
8 of 12



--------------------------------------------------------------------------------





(vi)    Notwithstanding any other provision under this Agreement, solely to the
extent that a delay in payment is required in order to avoid the imposition of
any tax under Section 409A, if a payment obligation under this Agreement arises
on account of Employee’s “separation from service” (within the meaning of
Section 409A) in good faith by the Bank’s Board, then payment of any amount or
benefit provided under this Agreement that is considered to be non-qualified
deferred compensation for purposes of Section 409A and that is scheduled to be
paid within six (6) months after such separation from service shall be paid
without interest on the first business day after the date that is six (6) months
following Employee’s separation from service.


(vii)    Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” subject to Section 409A be subject to
offset, counterclaim or recoupment by any other amount payable to Employee
unless otherwise permitted by Section 409A.


(viii)    Employee hereby acknowledges that he has been advised to seek and has
sought the advice of a tax advisor with respect to the tax consequences to
Employee of all payments pursuant to this Agreement, including any adverse tax
consequences or penalty taxes under Section 409A and corresponding provisions of
applicable state tax law. Employee hereby acknowledges and agrees that no
representations have been made to Employee relating to the tax treatment of any
payment pursuant to this Agreement under Section 409A and the corresponding
provisions of any applicable state income tax laws.


9.    Outside Employment. In addition to being prohibited from being employed or
serving as an officer, investor or board member for any entity that will
potentially create a conflict of interest, Employee shall not be employed during
the Initial Term or Term in any other paid position because the compensation
paid to Employee pursuant to this Agreement envisions his exclusive services. In
addition, except as required to fulfill the requirements of Employee’s position,
Employee shall not serve on any board, participate as an active owner in any
entity, or serve in any other capacity for another entity or business if such
participation will in any way impinge or potentially adversely affect Employee’s
ability to provide the quality and quantity of services envisioned by this
Agreement, it being acknowledged that service on civic or charitable boards or
committees, service on no more than two (2) for-profit company boards, and
delivering lectures and fulfilling speaking engagements, as set forth in Section
1, shall not be deemed to violate this section.


10.    Regulatory Approval. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to Employee pursuant to this
Agreement or otherwise are subject to prior review and non-objection by the
Finance Agency and are subject to and conditioned upon compliance with 12 U.S.C.
section 4518(e), and any applicable laws and regulations, including 12 C.F.R.
Part 1231.


11.    Representations. As a distinct and separate representation and warranty,
Employee hereby represents and warrants to the Bank that (a) the execution,
delivery and performance of this Agreement by Employee does not and will not
conflict with, breach, violate
9 of 12



--------------------------------------------------------------------------------





or cause a default under any contract, agreement (including any confidentiality
agreement), restrictive covenant, instrument, court order, judgment or decree to
which Employee is a party or by which Employee is bound, (b) Employee has no
obligations or commitments of any kind that would prevent, restrict, hinder or
interfere with his acceptance of full-time employment or the performance of all
duties and services contemplated under the Agreement to the fullest extent of
his ability, and (c) that Employee has not used, and will not use, confidential
or proprietary information of any past employer in connection with service
provided pursuant to this Agreement.


12.    Choice of Law. This Agreement shall be governed by and construed under
the laws of the United States and, to the extent state law may be applicable, by
the laws of the State of California applicable to contracts made and to be
performed wholly within California without regard to the conflicts of laws
principles thereof.


13.    Entire Agreement. As of the Effective Date, this Agreement constitutes
Employee’s entire offer of employment and the final, complete and exclusive
agreement between Employee and the Bank with respect to the subject matter
hereof and replaces and supersedes any and all other agreements, offers or
promises, whether oral or written, made to Employee by the Bank. Nobody at the
Bank has been authorized to enter into any other agreement with Employee or make
any promises or representations to Employee that are not a part of this
Agreement.


14.    Mutual Arbitration and Waiver of Jury Trial, Attorneys’ Fees. Employee
and the Bank mutually agree and consent to the resolution by final and binding
arbitration of any disputes arising from or related to this Agreement,
Employee’s employment with the Bank, or any Non-Renewal or Termination of this
Agreement that the Bank may have against the Employee or the Employee may have
against the Bank, its affiliates, parents, subsidiaries, officers, directors,
employees, agents, successors, and assigns. Claims for workers’ compensation or
unemployment compensation benefits are not covered by this Section 14. Also not
covered are claims by Employee or the Bank for provisional remedies, including
temporary restraining orders or preliminary injunctions (“Temporary Equitable
Relief”) in situations in which such Temporary Equitable Relief would be
otherwise authorized by Federal law or state law, where applicable, including
California Code of Civil Procedure section 1281.8 or other applicable state or
federal laws. The Federal Arbitration Act shall govern this Agreement and this
Section 14. Except as provided herein, all disputes shall be arbitrated by JAMS,
on an individual basis only, located in the County of San Francisco, before a
single arbitrator with that organization with expertise and arbitration
experience in executive employment agreements and executive compensation and
benefit plans. Discovery shall be adequate and limited by the arbitrator
consistent with JAMS Employment Arbitration Rules and Procedures Rules effective
at that time, available at http://www.jamsadr.com/rules-employment-arbitration.
The arbitrator shall have the authority only to enforce the legal and
contractual rights of the parties and shall not add to, modify, disregard or
refuse to enforce any contractual provision. Employee and the Bank each
recognize and agree that by entering into this Agreement, they each are waiving
any and all rights to a trial by jury. The prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs in accordance with applicable law.
The parties agree the Bank shall bear arbitration fees and arbitrator
compensation and expenses pursuant to JAMS rules and consistent
10 of 12



--------------------------------------------------------------------------------





with applicable law. Nothing in this Section prevents Employee from filing or
recovering pursuant to a complaint, charge, or other communication with any
federal, state or local governmental or law enforcement agency, and nothing in
this Agreement requires arbitration of any claim that under the law (after
application of Federal Arbitration Act preemption principles) cannot be made
subject to a pre-dispute agreement to arbitrate claims. This Section 14 shall
survive Non-Renewal or Termination irrespective of the reasons therefore.


15.    Notices. All notices, requests and other communications hereunder shall
be in writing and shall be delivered by courier or other means of personal
service (including by means of a nationally recognized courier service or
professional messenger service), or mailed first class, postage prepaid, by
certified mail, return receipt requested, in all cases, addressed to:


If to the Bank or the Board:


Federal Home Loan Bank of San Francisco
333 Bush Streets
San Francisco, CA 94104
Attention: Legal Department


If to Employee:


At the residence address on file with the Bank


All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. Any party hereto
may from time to time by notice in writing served as set forth above designate a
different address or a different or additional
person to which all such notices or communications thereafter are to be given.


16.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.


17.    No Waiver. Employee’s or the Bank’s failure to insist upon strict
compliance with any provision of this Agreement, or the failure to assert any
right Employee or the Bank may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.


18.    Assignment; Assumption by Successor. The rights of the Bank under this
Agreement may, without the consent of Employee, be assigned by the Bank, in its
sole and unfettered discretion, to any person, corporation or other business
entity, which at any time, whether by purchase, merger, consolidation or
otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Bank. The Bank will require any successor
11 of 12



--------------------------------------------------------------------------------





(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Bank expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform it if no such succession had
taken place.


19.    Consultation With Counsel. Employee acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and the Bank has not made any representations or warranties to
Employee concerning the terms, enforceability or implications of this Agreement
other than as reflected in this Agreement.


WITNESS WHEREOF, the parties have executed this Agreement as of the date last
set forth below.




FEDERAL HOME LOAN BANK
OF SAN FRANCISCO


By:  /s/ F. Daniel Siciliano
F. Daniel Siciliano
Chairman of the Board
October 7, 2020


JOSEPH AMATO




By:   /s/ Joseph Amato
Joseph Amato
Employee
October 6, 2020


FEDERAL HOME LOAN BANK OF SAN FRANCISCO


By:   /s/ Stephen P. Traynor
Stephen P. Traynor
Acting President and Chief Executive Officer
October 7, 2020







Joseph Amato Employment Agreement - 10.6.20
12 of 12

